The bill purports to be a bill "for the purpose of aiding financially weak school districts in building and equipping adequate school buildings," yet there is no definition of "financially weak school districts" and no criterion or standard set up whereby the State Board of Education can determine what districts come within the purview of the act. On the other hand, the classification of school districts entitled to the aid provided for is dependent upon whether school was held in such building during the school year of 1943-44, and not held therein during the school year of 1944-45, and the condemnation by the Fire Marshal. In other words, the classification is based not upon the financial inability of the school districts affected to erect buildings for school purposes, but upon certain other restrictive acts limiting the recipients to a very narrow compass by reason of past acts. If a school building has been condemned by the Fire Marshal, if school was held therein during the school year of 1943-44, and not held therein during the school year of 1944-45, even though the district be not indebted and even though, it has a large assessable valuation sufficient to raise revenue for building purposes far beyond any reasonable needs, it can, nevertheless, qualify for aid to the extent of 65 per cent of the costs of building and equipping a new school building. But a school district whose building was destroyed by fire or tornado during the time school was being conducted therein in the school year of 1944-45, even though indebted to the maximum constitutional limit and unable to rebuild, would be arbitrarily *Page 339 
excluded from the benefits of the act.
It is true that as a condition to receiving aid the school district must authorize the issue of the maximum amount of bonds therein specified, but the basis of granting aid is not predicated thereon; it is merely a requirement or condition which, without compliance, the district is not entitled to take advantage of the provisions of the act. Had the financial inability of the school districts been used as the basis of classification and had provision been made for the participation of other school districts coming within the same or a similar category, the act might have avoided the constitutional inhibition against arbitrary and capricious classification.
Whatever may be the hardship to the individual district which finds itself unable to house an important public activity, such hardship should not be alleviated by unconstitutional means.
I therefore concur in the majority opinion.
Mr. Justice ARNOLD concurs in this opinion.